Citation Nr: 0948312	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-08 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine secondary to service-connected 
left knee disability. 
 
2.  Entitlement to service connection for degenerative 
changes of the lumbar spine on a direct basis.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
January 1983.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 2006 
rating decision of the VA Regional Office in Boise, Idaho 
that denied service connection for degenerative disease of 
the lumbar spine, to include as secondary to service-
connected left knee disability.

Following review of the record, the issue of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine on a direct basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Lumbar spine disability is unrelated to service-connected 
connected disease or injury.


CONCLUSION OF LAW

Degenerative changes of the lumbar spine are not proximately 
due to or the result of service-connected disease or injury. 
38 U.S.C.A. §§ 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that chronic left knee pain causes him to 
limp and favor it resulting in lower back pain and 
disability.  He contends that service connection is warranted 
for low back disability that is causally related to or is 
aggravated by service-connected left knee disability.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

If any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is identified as 
to any of the four notice elements, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), petition for cert. filed (U.S. March 21, 2008) (No. 
07-1209).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

In this case, the Veteran was sent a letter in May 2006 prior 
to the initial unfavorable decision on the claim currently 
under consideration.  The letter informed the appellant of 
what evidence was required to substantiate the claim of 
entitlement to service connection for lumbar spine disability 
on a secondary basis and of the appellant's and VA's 
respective duties for obtaining evidence.  It is acknowledged 
that no communication of record satisfies the criteria under 
Dingess for the claimed disorder.  However, the appeal is 
being denied.  Therefore, no rating or effective date will be 
assigned with respect to the claimed condition and any notice 
deficiency in this regard is immaterial.

The Board finds that all necessary development has been 
accomplished as to the aspect of the claim requesting service 
connection for lumbar spine disability on a secondary basis, 
and that appellate review may proceed without prejudice to 
the appellant in this regard. See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Extensive private and VA clinical records 
have been received and a VA joints examination, including a 
medical opinion, was conducted in September 2006.  The 
Veteran's statements in support of the claim have been 
carefully considered.  Significantly, the appellant does not 
identify and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to 
be secured for a fair adjudication of the claim that has not 
been obtained.  Therefore, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of the claim of entitlement to service 
connection for low back disability secondary to a service-
connected disorder. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The claim is ready to be considered on 
the merits.

Law and Regulations

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disorder. 38 C.F.R. §  3.310 (2009).  This includes 
disability made chronically worse by service-connected 
disability. See Allen v. Brown, 7 Vet. App. 439 (1995).  

[The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006, after the filing of the current claim, to 
conform the regulation to the holding in Allen.  The Board 
will apply the older version of 38 C.F.R. § 3.310 which is 
more favorable to the claimant because it does not require 
the establishment of a baseline before an award of service 
connection may be made, and the veteran's claim was filed 
prior to the effective date of the revised regulation.] 

Factual Background

The Veteran's claims folder was rebuilt.  Service treatment 
records are not available for the most part.  Those which are 
of record reflect that he was seen in February 1979 for 
complaints of back pain of seven years' duration.  He related 
that he had not seen a doctor for pain because he did not 
like them.  It was noted that pain had increased in the two 
years since being in the Navy.  Following physical 
examination, a diagnosis of acute muscle strain was rendered 
for which he was prescribed medication.  

On reserve enlistment examination in September 1999, the 
appellant indicated that he had had back problems depending 
on how and what he did at work.  Examination of the back 
disclosed mild dorsal kyphosis described as asymptomatic and 
some mild lumbar lordosis.  

Service connection for left knee disability, status post 
melanoma excision limiting muscle activity, was granted 
effective from August 2004.  

The Veteran filed a claim for service connection for a lumbar 
spine disorder as secondary to the service-connected left 
knee in May 2006.  

Received in support of the claim were post service VA and 
private clinical records dating from 2000 reflecting that the 
Veteran received continuing treatment for left knee and low 
back complaints.  In a VA outpatient clinic note dated in 
October 2005, an assessment was rendered of "recurrent low 
back pain with sporadic radiculopathy...secondary to DDD".  
The examiner subsequently stated "regarding his knee, 
suspect he will have a several month wait to see dr shalz and 
the knee pain exacerbates back discomfort.  therefore 
referral entered to ortho today as well...  VA magnetic 
resonance imaging (MRI) of the left knee in April 2006 
indicated early degenerative arthritis and articular 
cartilage loss in the medial compartment.  An MRI of the 
lumbosacral spine in April 2006 was interpreted as showing 
moderate disc bulging at L4-5 with canal compromise and mild 
left neuroforaminal narrowing. 

The appellant was afforded a VA joints examination in 
September 2006.  The examiner stated that the record was 
reviewed.  A detailed clinical chronology was presented and a 
comprehensive physical examination was conducted.  Clinical 
review and correlation of previously performed diagnostic 
studies were discussed.  Following examination, diagnoses 
were rendered of degenerative disc disease of the lumbar 
spine, multiple levels, of moderate severity, and 
degenerative joint disease, lumbar spine, multiple levels, 
moderate to severe.  In the ensuing discussion, the examiner 
noted that the Veteran had a multitude of back problems and 
maintained that they were related to and/or aggravated by his 
left knee condition.  It was noted that with his long history 
of left knee pain, it was indeed possible to consider whether 
his back problems were related to left knee pain or at least 
aggravated by it.  The examiner found, however, that given 
the Veteran's history of an essentially normal intra-
articular condition of the left knee coupled with the absence 
of significant X-ray or MRI evidence of pathology of the 
knee, in conjunction with the current examination findings, 
including a showing of essentially normal gait, "it is my 
opinion that it is not at least as likely as not that the 
current back conditions are related to or aggravated by his 
left knee condition." 

Legal Analysis

The Board has carefully considered the record which contains 
extensive private and VA treatment for the service-connected 
left knee disability, as well for low back disability since 
2000.  It is found, however, that there is no reliable 
evidence of record that establishes a relationship between 
the service-connected left knee and degenerative changes of 
the lumbar spine, to include on the basis of an increase in 
severity of the latter.

The Board notes that when seen in October 2005, the treating 
examiner entered an orthopedic referral to evaluate the knee, 
to include an assessment as to whether knee pain exacerbated 
back discomfort.  However, the ensuing VA clinical data do 
not propose or suggest any nexus between the two conditions.  
Moreover, the Veteran had the benefit of a thorough VA 
examination in this regard in September 2006, to include 
review of his claims folder and a medical opinion and no 
relationship was determined.  As reported above, the examiner 
rejected a secondary link between the service-connected left 
knee disability and the appellant's low back disorders, to 
include on the basis of aggravation.  

We conclude that the Veteran is competent to assert that when 
he walks his back hurts.  However, the Board concludes that 
the opinion of a medical professional that there is no 
relationship (cause or aggravation) is far more probative as 
the examiner has greater skill.  Even when we accept a 
layman's report that when he walks he has pain is competent, 
we conclude that the opinion of a medical professional that 
there is no relationship, cause or aggravation, is far more 
probative than lay opinion.  Additionally, in August 2005, 
Dr. A.S. Sekhon reported that the right leg was 1/2 shorter 
than the left.  The appellant is not service connected for 
the right lower extremity.  As such, the provisions of 
38 C.F.R. § 4.58 are not applicable.

In reaching this determination, the Board has considered all 
the evidence of record to include the lay and medical 
evidence.  However, the more probative evidence consists of 
the opinion of the skilled professional.  The opinion is 
based upon clinical findings, a review of the record and 
consideration of the Veteran's statements.  The Veteran's own 
statements are broad brush and provide little basis for 
exploring the basis of his assertion.  For the foregoing 
reasons, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for degenerative changes of the lumbar spine as 
secondary to service-connected left knee disability, and 
service connection must be denied.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine secondary to service-connected left knee 
disability is denied.


REMAND

In correspondence dated in October 2007, the Veteran asserts 
that degenerative changes of the low back started in service 
when he was a mechanic or when he was in the reserves.  
Review of the record discloses that although not 
characterized as such in the issue as phrased, the RO has 
denied service connection for degenerative changes of the low 
back on both secondary and direct bases since the September 
2006 rating determination.  Review of the record discloses, 
however, that the Veteran has not been provided notice of the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No.106-475, 114 Stat.2096 (2000) with respect to the issue of 
entitlement to service connection for a low back disorder as 
directly or presumptively related to service. See 38 U.S.C.A. 
§ 1101, 1112, 1113, 1131 (West 2002 and Supp. 2009); 
38 U.S.C.A. § 3.307, 3.309 (2009).  The May 2006 duty-to-
assist letter dealt only with the claim of service connection 
on a secondary basis.  As well, the appellant has not been 
informed of the evidence necessary to establish a disability 
rating or effective date for the disability on appeal should 
it be granted.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran must therefore be given the required 
notice with respect to this aspect of the issue on appeal.  

Additionally, in light of the Veteran's complaints of back 
pain in service, the Board is also of the opinion that 
further development of the claim of entitlement to service 
connection for a low back disorder on a direct basis is 
warranted.

Accordingly, the case must be remanded to comply with the 
statutory requirements of the VCAA.  It is therefore REMANDED 
for the following action:

1.  The claims file must be 
reviewed to ensure that all 
notification and development 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2009), the implementing regulations 
found at 38 C.F.R. § 3.159 (2009), 
and any other legal precedent are 
fully complied with and satisfied, 
to include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the benefit 
sought as outlined in Dingess.  

The veteran should specifically be 
told what is required to 
substantiate the claim of 
entitlement to service connection 
for low back disability on direct 
and presumptive bases, and of what 
part of such evidence he should 
obtain and what part the RO will 
attempt to obtain on his behalf. 
See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-
374 (2002).  

2.  The case should be referred to 
the same VA examiner who evaluated 
the Veteran in September 2006 for 
an addendum (or to another 
appropriate examiner if that one is 
not available) for a clarifying 
opinion as to whether the 
appellant's low back disorder is 
directly related to service.  The 
claims folder and a copy of this 
remand should be made available to 
the examiner who should once again 
review the record.  

The examiner should state 
specifically whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that the Veteran's current 
back disorder is directly related 
to service. 

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted in full, the appellant and 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


